                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-40267-jpg
California Palms, LLC                                                                                      Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-4                  User: kmigl                        Page 1 of 1                          Date Rcvd: Mar 21, 2019
                                      Form ID: pdf755                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 23, 2019.
db             +California Palms, LLC,    1051 N. Canfield-Niles Road,  Austintown, OH 44515-1110
aty            +Richard G. Zellers,    Richard G. Zellers & Associates,  3695 Boardman-Canfield Road,
                 Bldg. B, Suite 300,    Canfield, OH 44406-9009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Pender Capital Asset Based Lending Fund I, L.P.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 21, 2019 at the address(es) listed below:
              Nancy A. Valentine    on behalf of Creditor    Pender Capital Asset Based Lending Fund I, L.P.
               valentinen@millercanfield.com, waldroup@millercanfield.com
              Richard G. Zellers    on behalf of Attorney Richard G. Zellers zellersesq@gmail.com
              Richard G. Zellers    on behalf of Debtor    California Palms, LLC zellersesq@gmail.com
              Ronald A. Spinner    on behalf of Creditor    Pender Capital Asset Based Lending Fund I, L.P.
               spinner@millercanfield.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms, LLC SebRucci@gmail.com
              Sebastian Rucci     on behalf of Debtor    California Palms, LLC SebRucci@gmail.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms, Inc. SebRucci@gmail.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms Addiction Recovery Campus, Inc.
               SebRucci@gmail.com
              Tiiara N. A. Patton ust401     on behalf of U.S. Trustee    United States Trustee
               tiiara.patton@usdoj.gov
                                                                                              TOTAL: 9




         19-40267-jpg           Doc 34       FILED 03/23/19            ENTERED 03/24/19 00:21:13                    Page 1 of 2
  The court incorporates by reference in this paragraph and adopts as the findings and orders
  of this court the document set forth below. This document has been entered electronically in
  the record of the United States Bankruptcy Court for the Northern District of Ohio.




        Dated: March 21 2019




                           81,7('67$7(6%$1.5837&<&2857
                          )257+(1257+(51',675,&72)2+,2
                                   ($67(51',9,6,21

   ,Q5H                                              &DVH1R
                                                 
   &DOLIRUQLD3DOPV//&                              &KDSWHU
                                                 
   'HEWRUV                                   
                                                       -8'*(-2+13*867$)621

                                          +($5,1*25'(5

         7KLVPDWWHUFRPHVEHIRUHWKHFRXUWXSRQWKH0RWLRQRI3HQGHU&DSLWDO$VVHW%DVHG
  /HQGLQJ)XQG,/3IRU'HWHUPLQDWLRQWKDW'HEWRU&DOLIRUQLD3DOPV//&%DQNUXSWF\&DVHLVD
  6LQJOH$VVHW5HDO(VWDWH&DVHSXUVXDQWWR%DQNUXSWF\&RGH6HFWLRQ%>'RF@ILOHG
  &UHGLWRU3HQGHU&DSLWDO$VVHW%DVHG/HQGLQJ)XQG,/37KLVPDWWHUZLOOEHVHWIRUKHDULQJ
         $FFRUGLQJO\LWLVWKHUHIRUH
  25'(5('WKDWWKLVPDWWHULVKHUHE\VHWIRUKHDULQJEHIRUHWKH+RQRUDEOH-RKQ3*XVWDIVRQ
  RQ$SULODWDP8QLWHG6WDWHV&RXUWKRXVH(DVW&RPPHUFH6WUHHW7KLUG
  )ORRU<RXQJVWRZQ2KLR




19-40267-jpg     Doc 34     FILED 03/23/19       ENTERED 03/24/19 00:21:13            Page 2 of 2
